October 27, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF L.A.M., A CHILD

NO. 14-16-00395-CV

                     ________________________________

      This cause, an appeal from a judgment terminating parental rights signed
April 28, 2016, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.